     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 1 of 22

1     RICHARD E. ZUCKERMAN
      Principal Deputy Assistant Attorney General
2     JAMES E. WEAVER
3     YEN JEANNETTE TRAN
      RYAN S. WATSON
4     Tax Division, U.S. Department of Justice
      P.O. Box 683
5     Washington, D.C. 20044
      (202) 305-4929 (v)
6      (202) 307-0054 (f)
7     James.E.Weaver@usdoj.gov

8     Of Counsel:
      MCGREGOR W. SCOTT
9     United States Attorney
      Eastern District of California
10
      Attorneys for Defendant (Moving Party)
11    JEAN NOLL
12
      PETER BORENSTEIN
13    P.O. Box 885
      Culver City, CA 90232
14    (213) 362-8740 (tel)
      (877) 460-3681 (fax)
15    peter@brnstn.org

16
      Attorney for Plaintiff (Opposing Party)
17    SHELLY IOANE

18
                                       UNITED STATES DISTRICT COURT
19
                                  EASTERN DISTRICT OF CALIFORNIA
20

21
       SHELLY J. IOANE,                              Case No. 1:07-cv-00620 AWI EPG
22
                          Plaintiff,                 JOINT STATEMENT RE DISCOVERY
23                                                   DISPUTES REGARDING DEFENDANT’S
              v.                                     MOTION FOR PROTECTIVE ORDER
24
       JEAN NOLL,                                    Judge: Hon. Erica P. Grosjean
25
                          Defendant.                 Date: July 17, 2020
26
                                                     Time: 10:00 a.m.
27
                                                     Place: Courtroom 10
28
                                                     1


                                                                                      13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 2 of 22

1            This Joint Statement is filed on behalf of counsel for Defendant Jean Noll (“Defendant” or
2     “Ms. Noll”) and counsel for Plaintiff Shelly Ioane (“Plaintiff” or “Mrs. Ioane”), pursuant to Local
3
      Rule 251, following an informal telephonic discovery dispute conference held on May 26, 2020.
4
      (Dkt. No. 529). Defendant subsequently moved for a protective order on June 9, 2020 (Dkt. No.
5
      534), attaching a proposed protective order. (Dkt. No. 534-1).
6

7     I.     The Parties Have Met and Conferred Regarding Defendant’ Motion for Protective
             Order
8
             On May 15, 2020, counsel for Defendant requested an informal telephonic discovery
9
      dispute conference, stating that “[t]he purpose [was] to obtain approval for Defendant to move for
10

11    a protective order covering proprietary or trade secret information contained in test data

12    considered by Rule 26 testifying experts in this case.” Prior to the conference, Defendant had

13    proposed and discussed versions of a draft stipulated protective order with counsel for Plaintiff.
14
      However, counsel for the parties were unable to resolve their disagreements.
15
             On May 26, 2020, the parties participated in an informal discovery conference with the
16
      Court and addressed a number of topics related to Defendant’s request, as reflected in the
17
      transcript of the proceedings. (See Dkt. No. 533). At the conclusion of the conference, the Court
18

19    granted Defendant permission to move for a protective order but instructed the parties to meet and

20    confer prior to any such filing. (Tr. at 34:24-35:7).
21           On May 28, 2020, Plaintiff propounded her Request for Production of Documents, Set
22
      One upon Defendant, seeking “[a]ny and all of the underlying data produced during Dr. Winkel’s
23
      examinations of Propounding Party.”
24
             On June 1, 2020, Defendant’s counsel emailed a revised proposed stipulated protective
25

26    order to Plaintiff’s counsel.

27           On June 4, 2020, the parties met and conferred regarding Defendant’s proposed

28    stipulation for protective order but were unable to reach an agreement regarding its terms.
                                                         2


                                                                                                    13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 3 of 22

1            On June 9, 2020, Defendant filed the instant motion.
2     II.    Statement of Nature of the Action as it Relates to Discovery Disputes Raised in
3            Defendant’s Motion

4            On September 15 & 20, 2015, Dr. Ricardo Winkel, a testifying expert witness retained by

5     Defendant, conducted a court-ordered psychological examination of Mrs. Ioane.
6            On May 28, 2020, Plaintiff served Defendant with her Request for Production of
7
      Documents, Set One. Material portions of the discovery request are reproduced here as follows:
8

9
                    DEFINITIONS:
10

11
                    UNDERLYING DATA refers to all answer sheets, profiles, score sheets,
12
             scores, raw data, interpretive reports, graphs of tests results and any other data or
13           results from MCMI-III, PAI, M-Fast, SIRS-2/SIRS and any other testing
14           conducted by Responding Party’s retained expert, Dr.Ricardo Winkel, of
15           Propounding Party.

16
             CATEGORY OF DOCUMENTS OR THINGS TO BE PRODUCED:
17

18
                    1.      Any and all of the underlying data produced during Dr. Winkel’s
19                          examinations of Propounding Party.
20                                                -------
21

22           On June 30, 2020, Defendant propounded her objections and responses to Plaintiff’s

23    Request for Production of Documents, Set One, as follows:

24           Defendant objects to this definition [of UNDERLYING DATA] to the extent that
25           it mischaracterizes an expert witness retained by Defendant to testify at trial as

26           Responding Party’s expert, but otherwise utilizes the definition in Defendant’s
             objections and responses, below, to the extent that the definition refers to
27
             underlying test data obtained during Dr. Winkel’s examination of Plaintiff Shelly
28
                                                         3


                                                                                                     13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 4 of 22

1                Ioane in September 2015.
2

3                RESPONSE: Defendant Jean Noll objects to this request to the extent it seeks
4                production of UNDERLYING DATA that contains proprietary or trade secret

5                information, in the absence of a suitable protective order. Defendant further
                 objects to this request in that it seeks production of UNDERLYING DATA prior
6
                 to resolution of Defendant’s pending motion for protective order filed on June 9,
7
                 2020 (Dkt. No. 534) and set for a hearing on July 17, 2020 regarding, among other
8
                 things, the UNDERLYING DATA. Defendant further objects to this request to
9                the extent that it seeks to further Plaintiff’s baseless and improper intention to
10               utilize the production of the UNDERLYING DATA through counsel as grounds

11               for seeking to disqualify Dr. Winkel as an expert witness, or to otherwise “litigate”
                 the production of the UNDERLYING DATA through counsel as a purported
12
                 ethics violation. (See Tr. of Informal Discovery Dispute Conference of May 26,
13
                 2020 at 11:6-8 & 13:22-25).
14
                         Subject to resolution of Defendant’s pending motion and/or entry of an
15               order equivalent to the proposed order accompanying Defendant’s motion (Dkt.
16               No. 534-1), Defendant will produce to Plaintiff’s counsel the following
17               UNDERLYING DATA:
                         1.       M-FAST Interview Booklet (filled in);
18
                         2.       SIRS-2 Interview Booklet (filled in);
19
                         3.       Personality Assessment Inventory (filled in);
20
                         4.       MCMI-III Answer Sheet (filled in);
21                       5.       DAPS Answer Sheet (filled in);
22                       6.       Personality Assessment Inventory Interpretive Report;
23                       7.       MCMI-III Interpretive Report;

24                       8.       DAPS Interpretive Report.
                         The transcript of the examination by Dr. Winkel of Plaintiff on September
25
                 15 & 20, 20201 (previously provided to counsel for Plaintiff) also includes
26
                 discussion of test information and/or questions.
27

28    1
          The correct date is September 15 & 20, 2015. The response was corrected on July 2, 2020.
                                                                 4


                                                                                                         13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 5 of 22

1                                                 -------
2            The issue now before the Court is whether Defendant has good cause for the protective

3     order Defendant has submitted to the Court.
4

5     III.   Contentions of the Parties Regarding the Discovery Disputes Regarding Defendant’s
             Motion for Protective Order
6
             A.      Contentions of Defendant
7
             Introduction
8

9            For good cause pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Defendant

10    seeks a protective order for two reasons: (1) to address how mental health tests administered by

11    Rule 26(a)(2) experts in this case may be utilized, transmitted and disclosed; and, (2) out of an
12
      abundance of caution, to conform disclosure of protected information to the requirements of a
13
      complex Privacy Rule promulgated pursuant to HIPAA, even though Plaintiff’s assertion in her
14
      earlier submission to the Court that HIPAA applies here is most likely incorrect.
15
             To be clear, Mrs. Ioane does not have substantive privacy rights in information or records
16

17    compiled by her treating physicians, nor does she have any such rights in with respect to

18    information complied by testifying mental health experts in this case. By bringing suit, she
19    waived any such rights.
20
             But certain psychological tests commonly administered by mental health practitioners
21
      contain proprietary and trade secret information that courts have found merit protection.
22
      Defendant seeks to protect such information here, while balancing protection afforded to test
23

24    information with the need for counsel for the parties to prepare for trial and conduct thorough

25    cross-examinations of testifying experts retained by an opposing party. Defendant also seeks to

26    clarify, in accordance with discussions with the Court during an informal discovery dispute
27    conferences held on April 23, 2020 and May 26, 2020, that transmission of testing data through
28
                                                        5


                                                                                                   13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 6 of 22

1     counsel is an appropriate means of addressing discovery requests from an opposing party for test
2     information. Indeed, Plaintiff seemingly wishes to have her proverbial cake and eat it too: she
3
      has complained that transmission of test data obtained by Dr. Winkle to an expert she retained,
4
      Dr. Borys, through counsel, constitutes a purported ethical violation, yet she now plans to
5
      compound that “violation” by promulgating a request for production that would transmit the test
6

7     data to her own counsel. The proposed order addresses these issues.

8            Plaintiff has also erroneously asserted that transmission of test data violates HIPAA. But

9     Dr. Winkel, in his role as a forensic psychologist and testifying expert, is not a health care
10
      provider engaging in a transaction covered by the Privacy Rule promulgated pursuant to HIPAA.
11
      Nevertheless, the Privacy Rule is complex and has gone through a number of iterations. Out of
12
      an abundance of caution, Defendant has crafted the proposed order to be a qualified protective
13
      order under the Privacy Rule, thereby alleviating any of Plaintiff’s HIPAA-based concerns.
14

15           Background

16           Dr. Winkel is a licensed psychologist with a doctoral degree in psychology and post-
17    doctoral training in psychoanalysis, forensic psychology, and neuropsychology. (Declaration of
18
      Ricardo Winkel, July 9, 2020 at ¶¶ 1-2). Dr. Winkel examined Ms. Ioane in 2015, and he issued
19
      a report on November 30, 2015. (Id. at ¶¶ 6-7). In that report, Dr. Winkel concluded that his
20
      findings “are not consistent with and do not support [Mrs. Ioane’s] claim that the [June 8, 2006]
21

22    search constitutes a substantial factor in the causation” of her symptoms of distress. (Id. at ¶ 8).

23    Dr. Winkel further concluded that Mrs. Ioane “magnified” her symptoms and “misattributed their

24    source to the search.” (Id.)
25           During his examination of Plaintiff, Dr. Winkel administered the following assessments or
26
      tests developed by third parties: (1) Miller’s Forensic Assessment of Symptoms (M-FAST);
27
      (2) Structured Interview of reported Symptoms, Second Edition (SIRS-2); (3) Millon’s Multiaxial
28
                                                         6


                                                                                                       13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 7 of 22

1     Clinical Inventory, 3rd Edition (MCMI-III); (4) Personality Assessment Inventory (PAI); and
2     (5) Detailed Assessment of Post Traumatic Symptoms (“DAPS”). (Id. at 9.) In addition, a
3
      recording of the examination was made. (Id. at 6). Copies of Dr. Winkel’s ensuing report, as
4
      well as copies of the court-authorized recording of the examination (which, in places, discusses
5
      the testing) have previously been provided to Plaintiff’s counsel.
6

7                In early April 2020, Dr. Winkel received an authorization form, purportedly signed by

8     Plaintiff, requesting that certain information be provided to Dr. Debra Borys. (Id. at 10). That

9     request was for “all answer sheets, profiles, score sheets, scores, raw data, interpretive reports,
10
      graphs of test results and any other data or results from MCMI-111, PAl, DAPS, M-Fast, SIRS-
11
      2/SIRS and any other testing conducted by him of Shelly Olson-Ioane.” (Id. at 11).
12
                Plaintiff’s counsel had not provided any notice to Defendant of this contact by Dr. Borys
13
      to Dr. Winkel, a Rule 26 testifying expert retained by Defendant. Appropriately, Dr. Winkel
14

15    contacted counsel for Defendant, informing counsel of the contact, which had occurred outside of

16    the normal channels of communication through counsel, and counsel for Defendant wrote to
17    Plaintiff’s counsel, indicating that the requested information should flow through counsel, given
18
      Dr. Winkel’s status as testifying expert. (Exhibit 1 to Weaver Declaration, at p. 3) (highlights
19
      added).
20
                During an informal telephonic discovery dispute conference on April 23, 2020, Plaintiff’s
21

22    counsel raised Dr. Borys’s request with the Court, contending that “it's not correct to identify it as

23    something that counsel needs to be involved with. . . . ” and that the requested information “is not

24    a part of the discovery thing. . . .” (See Dkt. No. 532 at 51:20 – 52:4).
25              In response, the Court stated:
26
                I guess I -- I don't feel strongly about whether it goes through counsel except that it
27              has to be done promptly, and it sounds like it is not being done. So I don't
                necessarily have an objection, but I don't -- I understand that independent medical
28              experts are somewhere in between. Certainly it's true that you don't -- opposing
                                                            7


                                                                                                          13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 8 of 22

1              counsel doesn't usually speak to your retained expert, and I appreciate that this
               might be so formulaic you just say I need this information and it's not wrong to
2              ask, but I also don't have an objection to working through counsel as long as
3              counsel does it pretty promptly.

4     (Id. at 52:11-21)

5              Defendant’s counsel then indicated, “Unless I can find something that would suggest
6     otherwise, I do think the appropriate thing for retained experts would be to go through counsel.
7
      Ms. Ioane here has waived her – our confidentiality by putting this at issue and having opposing
8
      experts.” (Id. at 53:1-6).
9
               The Court then concluded:
10

11             Okay. Why don't you do that, and as long as you're doing it quickly and
               coordinating it, I don't think that there's any issue with it. And, if there's not,
12             let's do another informal conference. If you -- if you need something fast and, Mr.
               Borenstein, you don't think you're getting it, then just contact the clerk.
13
      (Id. at 53:10-15) (emphasis added).
14

15             Counsel for Plaintiff responded, “Okay. Thank you, your Honor.” (Id. at 53:16).

16             Following the informal conference, on April 27, 2020, Dr. Winkel transmitted to
17    Defendant’s counsel, by secure and encrypted transmission, copies a Personality Assessment
18
      Inventory Interpretive Report; MCMI-III Interpretive Report and DAPS Interpretive Report
19
      generated in connection with the 2015 examination of Plaintiff. (Winkel Decl.¶ 12). On May 2,
20
      2020, Dr. Winkel transmitted to Defendant’s counsel, by secure and encrypted transmission,
21

22    copies of M-FAST Interview Booklet (filled in); SIRS-2 Interview Booklet (filled in);

23    Personality Assessment Inventory (filled in); MCMI-III Answer Sheet (filled in); and DAPS

24    Answer Sheet (filled in) generated in connection with the 2015 examination of Plaintiff. 2 (Id. at
25    ¶ 13). Dr. Winkel transmitted these items with the expectation that the information would be
26

27
      2
        Defendant is willing to submit the eight items identified in her response to Plaintiff’s request for production (listed
28    in Part II.A, above) for in camera review, if requested by the Court.
                                                                   8


                                                                                                                        13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 9 of 22

1     transmitted to Plaintiff’s counsel and that the information would be kept confidential and/or used
2     for purposes of this litigation. (Id. at Decl. ¶ 14).
3
              It turned out that Plaintiff’s counsel was not “okay” with the means of transmission
4
      discussed during the April 23, 2020 conference. Rather, Plaintiff’s counsel asserted that
5
      transmission of test information by Dr. Winkel to Defendant’s counsel would constitute an ethics
6

7     violation and “grounds for his disqualification as an expert.” (See Exhibit 2 to Weaver Decl.)

8     (highlights added). On May 1, 2020, Defendant’s counsel indicated that after further

9     consultation with Dr. Winkel, it would be appropriate to transmit test information pursuant to a
10
      stipulated protective order, and counsel transmitted a draft stipulated protective order. (Exhibit 3
11
      to Weaver Decl.) (highlights added). Counsel could not agree on the terms of an order, and on
12
      May 7, 2020, Plaintiff’s counsel seemingly withdrew Dr. Borys’s request. (See Exhibit 4 to
13
      Weaver Decl.) (highlights added).
14

15            The dispute over Defendant’s intention to seek a protective order resulted in a second

16    informal telephonic discovery dispute conference, held on May 26, 2020. Counsel for Plaintiff
17    reiterated his claim that the transmission of test data by Dr. Winkel to counsel for Defendant was
18
      unethical, and further indicated that Plaintiff planned to litigate the matter. (Dkt. No. 533 at 7:8-
19
      9; 13:24-25). In a letter brief submitted in advance of the conference, Plaintiff also asserted that
20
      disclosure of the test information violated HIPAA.
21

22            Following discussion over whether Plaintiff was, at the time of the conference, still

23    seeking the test information, the Court stated:

24            At this point -- at this point, Mr. Borenstein, with you saying that -- with your very
              small reference in a letter that you might get it from another way that you thought
25            did allow you to seek it from a third party subpoena, also that what I think is
26            acceptable use you now are going -- you have said that you're going to accuse a
              doctor of being unethical, I think I agree with Mr. Weaver. It is -- if I were Mr.
27            Weaver, I'd probably want an order at this point now about what he can and cannot
              do so that he can protect himself and his client, and I -- I can see why he wants it.
28
                                                              9


                                                                                                       13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 10 of 22

1     (Dkt. No. 533 at 21:4-14).
2             A discussion over the contents of a proposed order then ensued, and the Court granted
3
      Defendant permission to move for a protective order, provided that the parties first meet and
4
      confer following the conference. (Id. at 34:25-35:25).
5
              On May 28, 2020, Plaintiff propounded a discovery request, seeking “[a]ny and all of the
6

7     underlying data produced during Dr. Winkel’s examinations of Propounding Party.” (Exhibit 5

8     to Weaver Decl.)

9             On June 1, 2020, Defendant transmitted a proposed stipulated protective order, similar in
10
      substance to the proposed order at issue here, except styled as a stipulated order. (Exhibit 6 to
11
      Weaver Decl.) (cover email and “clean” version of draft stipulated protective order included in
12
      the exhibit).
13
              On June 4, 2020, the parties met and conferred regarding, among other things, the
14

15    proposed stipulated protective order. The parties did not reach agreement.

16            On June 9, 2020, Defendant moved for a protective order (Dkt. No. 534) and submitted
17    the proposed order at issue. (Dkt. No. 534-1).
18
              On June 29, 2020, Defendant timely responded to Plaintiff’s request for production,
19
      raising three objections to the request and conditioning transmittal of responsive materials on the
20
      entry of a protective order. (Exhibit 7 to Weaver Decl.)
21

22            In light of the above, Defendant has included a series of proposed “whereas” clauses in

23    the proposed order. Those clauses reflect the factual bases (including Plaintiff’s requests and

24    actions) for demonstrating good cause for the proposed protective order.
25            Legal Analysis
26
              The only controlling authority governing use of psychological testing data generated by a
27
      testifying expert in a civil matter that Defendant has located is Rule 26(a)(2) of the Federal Rules
28
                                                        10


                                                                                                   13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 11 of 22

1     of Civil Procedure. Pursuant to that authority, the disclosure of an expert witness who is retained
2     or specially employed to provide expert testimony in a civil matter must be accompanied by a
3
      report that includes not only “a complete statement of all opinions the witness will express and
4
      the basis and reasons for them,” but also “the facts or data considered by the witness in forming
5
      them.” Fed. R. Civ. P 26(a)(2)(B)(i) & (ii) (emphasis added). This is not an optional provision.
6

7     It is to be complied with.

8            That said, several federal district courts have found that the proprietary and trade secret

9     materials contained in psychological test materials merit, in whole or part, protection from public
10
      disclosure, in part due to obligations of licensed psychologists to conform to state laws and/or
11
      ethical standards.
12
             The most cogent analysis of the issue is found in a Colorado federal district court’s ruling
13
      on efforts by a party to obtain tests administered by an expert, including the MCMI-III test, in
14

15    connection with a subpoena for the expert’s deposition. See Frazier v. Board of County Comm'rs

16    of County of Arapahoe, No. 08–cv–02730–WYD–BNB, 2010 WL 447785, at *3-4 (D. Colo. Feb.
17    3, 2010), overruling objections, 2010 WL 11553297 (D. Colo. Jun. 24, 2010). In Frazier, the
18
      starting point of the analysis was Rule 26. Under that rule, “all parties and the court should
19
      possess full information well in advance of trial on any proposed expert testimony or
20
      demonstrative evidence.” 2010 WL 447785 at *4 (internal citations omitted). Full information to
21

22    be disclosed includes “the data or other information considered by that witness in forming

23    those opinions.” Id. (internal citations omitted) (emphasis in original).

24           In Frazier, the plaintiffs had produced redacted copies of an expert’s report and moved for
25    a protective order when the defendant subpoenaed the expert for deposition and production of test
26
      documents. The plaintiffs moved to relieve the expert from having to produce the documents,
27
      claiming that: (1) the subpoena would require the expert to violate ethical guidelines of the
28
                                                        11


                                                                                                      13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 12 of 22

1     American Psychological Association (“APA”); (2) the psychological tests had already been
2     directly disclosed to an expert retained by defendant; and (3) the publisher of the tests considered
3
      the tests to be trade secrets. See id. at *3.
4
               The court in Frazier reasoned that entry of a prior protective order sufficed to alleviate
5
      concerns regarding ethical standards, noting that APA standard 9.04(b) expressly permitted
6

7     sharing of test data “as required by law or court order.” 3 Id. at 4; see also Schmitt v. Beverly

8     Health and Rehab. Services, Inc., Civ. 96-2537-EEO, 1997 WL 728133, at *4 (D. Kan. Nov. 19,

9     1997) (where doctor raised issue of releasing “raw data” and copyrighted materials to attorneys,
10
      the entry of protective order “negate[d] any need to determine whether contractual and ethical
11
      duties provide a sufficient basis to withhold production of such documents from disclosure”).
12
               Importantly, the court in Frazier rejected as inadequate the mere direct expert-to-expert
13
      provision of test information, noting that the consulting expert for defendant had not shared the
14

15    test data with counsel. Moreover, the court observed:

16             In any event, it is defense counsel, and not an IME doctor, who must have the
               Psychological Tests to evaluate the strength of Dr. Kenneally's opinions and,
17             potentially, to prepare her cross-examination.
18
      2010 WL 447785 at 4 (emphasis added).
19
               In a later case pending in the United States District Court for the District of Colorado
20
      involving a dispute over whether test materials and data could be shared with counsel in the case,
21

22    the court opined:

23

24
      3
        Although the Frazier case addresses test data under APA standard 9.04, another standard regarding test materials,
      APA standard 9.11, also qualifies a psychologist’s obligations to be “consistent with law and contractual
      obligations.” (See APA Ethical Principles of Psychologists and Code of Conduct, https://www.apa.org/ethics/code).
25    As such, compliance with Rule 26 is required for test materials as well. In the case of Gibbs v. Georgia-Pacific, CV
      08-0196-CG-C, 2009 WL 10695341 (S.D. Ala. Feb. 5, 2009), a psychologist sought to quash a subpoena on grounds
26    that she would violate both ethical standards 9.04 and 9.11, were she to disclose test data and test materials to counsel
      for the opposing party. See 2009 WL 10695341, at *5. The court compelled production of both test data and test
27    materials, subject to entry of a protective order that contained conditions agreeable to the opposing party, if the expert
      was to be called as a witness at trial. Id. at *6; see also Fint v. Brayman Constr. Corp., 5:17-CV-04043, at *4
28    (S.D.W. Va. Jan. 8, 2019).
                                                                  12


                                                                                                                       13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 13 of 22

1             However, this court has previously recognized that production of such materials to
              a party's counsel pursuant to an appropriately tailored protective order obviates
2             any such contractual, ethical or trade secret concerns.
3
      Ogburn v. Am. Natl. Prop. & Cas. Co., 14-cv-02339-LTB-NYW, 2015 WL 5728801, at *4 (D.
4
      Colo. Sept. 30, 2015) (citing Frazier, 2010 WL 447785, at *4).
5
              Some courts have determined that Rule 26 discovery requirements override an expert’s
6

7     privilege or ethical concerns. See Sapone v. Grand Targhee, Inc., No. 00–CV–020–J, 2000 WL

8     35615926, at *2 (D.Wyo. Aug.9, 2000) (court ordered production of psychological raw data

9     testing without restriction to party, noting the party was “entitled to cross examine plaintiffs’
10
      expert witnesses on all information considered by these experts to arrive at their ultimate
11
      opinions”); Kayongo–Male v. S.D. State Univ., No. 04–4172, 2008 WL 2627699, at *4 (D.S.D.
12
      July 3, 2008) (Court ordered production of raw statistical data, including confidential data, to
13
      party that opposing party’s expert relied upon); see also Hirschheimer v. Associated Metals &
14

15    Minerals Corp., 94 Civ. 6155 (JKF), 1995 WL 736901, at *5 (S.D.N.Y. Dec. 12, 1995) (pursuant

16    to Rule 26(a)(2)(B), defendant was required to “disclose the raw data” from a psychological test
17    to be administered to plaintiff, if defendant intended to call either of two doctors as expert
18
      witnesses at trial).
19
              Moreover, the approach taken by the court in Frazier is similar to the approach taken by
20
      this Court in Tibbs v. Adams, No. CIV S-05-2334-LKK-KJM, 2008 WL 2633233, at *1-3 (E.D.
21

22    Cal. June 25, 2008). In Tibbs, this Court held a party was entitled to psychological test materials,

23    including test data, relied on by an expert retained by the opposing party. Though Tibbs was a

24    criminal habeas case, the Court, citing Southern Union Company v. Southwest Gas Corporation,
25    180 F.Supp.2d 1021, 1059 (D.Ariz.2002), referred to Fed. R. Civ. P. 26(a)(2), in requiring
26
      disclosure of such material. Moreover, the Court acknowledged that a court order directing
27
      release of such material would resolve any ethical issues with disclosure. Id. at *2 (citing United
28
                                                         13


                                                                                                       13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 14 of 22

1     States v. Samples, 2004 WL 759567 (D.Minn.2004); Chiperas v. Rubin, 1998 WL 765126
2     (D.D.C.1998)).
3
               Some courts have been more deferential to psychologists’ ethical concerns. See e.g.,
4
      Wayne v. Officer Ralph Kirk #21, No. 13 C 8540, 2016 WL 492338, at *9 (N.D. Ill. Feb. 9, 2016)
5
      (allowing disclosure of certain test data, denying the copying of certain test materials, but
6

7     allowing counsel to review such materials); Collins v. TIAA-CREF, No. 3:06CV304-C, 2008 WL

8     3981462, at *5 (W.D.N.C. Aug. 22, 2008) (quashing subpoena to psychologist who raised ethics

9     issues and only permitting transmittal to another licensed psychologist); Taylor v. Erna, No.
10
      CIVA 08-10534-DPW, 2009 WL 2425839, at *2-3 (D. Mass. Aug. 3, 2009) (authorizing
11
      production of psychological raw data and testing material to opposing party's expert);4 Walton v.
12
      N. Carolina Dep't of Agric. & Consumer Servs., No. 5:09-CV-302-FL, 2011 WL 2893622, at *2
13
      (E.D.N.C. July 15, 2011) (denying a motion to compel and citing to the Collins case); Snipes v.
14

15    United States, No. 18-CV-03259-TSH, 2020 WL 1289532, at *6 (N.D. Cal. Mar. 18, 2020)

16    (Subject to protective order, court ordered production of written psychological reports and “any
17    related reports of psychological testing whether done by computer scoring, hand scoring, or
18
      anything else”, but not “examination materials that are protected by trade secret law and ethical
19
      obligations of psychologists.”).
20
               None of the above cases address a competing ethical concern for forensic psychologists to
21

22    provide “all information that is in their records …” to a retaining party. See Specialty Guidelines

23    for Forensic Psychology, https://www.apa.org/practice/guidelines/forensic-psychology,

24    (“Guidelines”) Sections 8.02 (Access to Information); see also Sections 10.06 (Documentation
25    and Compilation of Data Considered) & 10.07 (Provision of Documentation); compare Ethical
26

27    4
        Although Taylor cites to the case of Detroit Edison Co. v. N.L.R.B., 440 U.S. 301 (1979), that opinion appears to
      concern the scope of obligations and actions under a provision of the National Labor Relations Act, and is therefore
28    inapposite here.
                                                                14


                                                                                                                   13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 15 of 22

1     Principles of Psychologists and Code of Conduct, https://www.apa.org/ethics/code, Sections 1.02;
2     4.05, 6.01, 9.04 & 9.11. Section 8.02 of the Guidelines states:
3
             If requested, forensic practitioners seek to provide the retaining party access to,
4            and a meaningful explanation of, all information that is in their records for the
             matter at hand, consistent with the relevant law, applicable codes of ethics and
5            professional standards, and institutional rules and regulations. Forensic examinees
             typically are not provided access to the forensic practitioner’s records without the
6            consent of the retaining party. Access to records by anyone other than the
7            retaining party is governed by legal process, usually subpoena or court order, or by
             explicit consent of the retaining party. . . .
8
      Guidelines, Section 8.02.
9
             Therefore, access of information gathered by a forensic psychologist, such as Dr. Winkel
10

11    here, to anyone other than the retaining party, including the examined party, appears to be

12    governed by legal process or consent of the retaining party. See Guidelines, Section 8.02.

13           Based on the foregoing, Defendant has incorporated provisions in the proposed protective
14
      order to address the proprietary and protected nature of the test information sought by Plaintiff
15
      (and, reciprocally, that Defendant will seek from Dr. Borys, should she conduct an examination
16
      of Plaintiff). Paragraphs 1-2 outline information that is to be protected and the procedure to
17
      identify and designate such information as “Protected Information.” Paragraphs 3 through 9 are
18

19    consistent with Rule 26 and set forth a process through which civil litigation can effectively

20    proceed under the Federal Rules of Civil Procedure while also taking into account the
21    confidential nature of test information.
22
             Defendant includes Paragraph 7 in her proposed order to specifically address the means of
23
      transmission of test data in this case, subsequent to the first of two informal discovery dispute
24
      conferences when the means of transmission was first discussed with the Court.
25

26           The HIPAA Privacy Rule does not govern disclosure of information arising out a forensic
             expert’s examination of Plaintiff, but, in an abundance of caution, Defendant’s proposed
27           order has been drafted to constitute a qualified protective order under HIPAA

28            Congress passed the Health Insurance Portability and Accountability Act (“HIPAA”) in
                                                     15


                                                                                                    13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 16 of 22

1     1996. Pub. L. 104–191, August 21, 1996, 110 Stat 1936. The law sought to improve the
2     portability and continuity of health care coverage in an increasingly electronic world. See H.R.
3
      104-736 at p. 177 (Joint Explanatory Statement of the Committee of Conference) (excerpt from
4
      H.R. 104-736 attached to Weaver Decl., as Exhibit 8). As part of HIPAA, Congress requested
5
      recommendations from the Secretary of Health and Human Services (“HHS”) regarding the
6

7     privacy of individually identifiable health information. Pub. L. 104-191, Title II, § 264(a); see

8     also Exhibit 8 at p. 102. If Congress did not legislate privacy standards within three years, HHS

9     was authorized to promulgate regulations regarding the privacy of such information. Id. at §
10
      264(c). Congress did not legislate such standards, and HHS issued final privacy regulations. See
11
      Fed. Reg. Vol. 65 No. 250 pp. 82462-82829, “Standards for Privacy of Individually Identifiable
12
      Health Information” 45 C.F.R. Parts 160 & 164. (Electronic link to PDF copy of December 28,
13
      2000 publication can be accessed at: https://www.hhs.gov/hipaa/for-
14

15    professionals/privacy/index.html).

16               The regulations have become known as the Privacy Rule.5
17             The Privacy Rule applies only to health plans; health care clearinghouses; and health care
18
      providers who transmit “any health information in electronic form in connection with a
19
      transaction covered by this subchapter.” 45 C.F.R. §§ 160.102 & 164.104. (The subchapter,
20
      Subchapter C, is entitled “Administrative Data Standards and Related Requirements,” and it
21

22    includes 45 C.F.R. Parts 160 & 164.) The definition of what constitutes a “transaction” under

23    Subchapter C is as follows:

24                      Transaction means the transmission of information between two parties to
                        carry out financial or administrative activities related to health care. It
25                      includes the following types of information transmissions:
26

27    5
        After publication of the final Privacy Rule in late 2000, the rule was reopened for comment and was reissued as a
      final rule on August 14, 2002, with some modifications. See Fed. Reg. Vol. 67 No. 157 at 53182-272. Further
28    changes have ensued. See Fed. Reg. Vol. 78 No. 17 (1-25-2013) at 53182-272.
                                                                16


                                                                                                                   13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 17 of 22

1                    (1) Health care claims or equivalent encounter information.
                     (2) Health care payment and remittance advice.
2                    (3) Coordination of benefits.
3                    (4) Health care claim status.
                     (5) Enrollment and disenrollment in a health plan.
4                    (6) Eligibility for a health plan.
                     (7) Health plan premium payments.
5                    (8) Referral certification and authorization.
                     (9) First report of injury.
6                    (10) Health claims attachments.
7                    (11) Health care electronic funds transfers (EFT) and remittance advice.
                     (12) Other transactions that the Secretary may prescribe by regulation.
8
      45 C.F.R. § 160.103.
9
             Even a cursory review of what constitutes a transaction for purposes of HIPAA reveals
10

11    that a forensic psychologist or other medical practitioner, retained and paid by a litigant for

12    purposes of testifying in court (as opposed to being paid by a health plan or patient), and who

13    conducts a court-ordered examination or other litigation activity, is not engaging in an activity
14
      that falls within the boundaries of the Privacy Rule. In a somewhat analogous situation, two
15
      doctors retained as consulting experts in litigation sought to quash subpoenas because, among
16
      other things, the production of the records would violate HIPAA. In re Asbestos Products Liab.
17
      Litig. (No. VI), 256 F.R.D. 151, 154–55 (E.D. Pa. 2009). The Court disagreed.
18

19           It is uncontested that Doctors Segarra and Rao do not qualify as “covered entities”
             under HIPAA either as a “health plan” or a “health care clearinghouse”. Nor are
20           Doctors Segarra and Rao “health care providers” because they were not consulted
             by the Plaintiffs for physician services, but rather for the purposes of obtaining a
21           diagnosis to be relied upon in initiating an asbestos personal injury suit. See 45
22           C.F.R. § 160.103; 42 U.S.C.A. §§ 1395x(u), (s). Because Doctors Segarra and
             Rao did not provide physician services to plaintiffs, they are not covered
23           entities under HIPAA and, therefore, HIPAA does not prevent enforcement
             of the subpoenas.
24
      Id. (emphasis added).
25

26           Although the Privacy Rule does not appear to expressly address the situation at issue here,

27    the HHS discussion accompanying the final rule promulgated in December 2000 indicates that a

28    health practitioner may wear multiple hats, some of which fall within the scope of HIPAA and
                                                      17


                                                                                                        13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 18 of 22

1     some which do not:
2            Comment: One commenter expressed confusion about those instances when a
3            health care provider was a covered entity one day, and one who ‘‘works under a
             contract’’ for a manufacturer the next day.
4
             Response: If persons are covered under the rule in one role, they are not
5            necessarily covered entities when they participate in other activities in another
             role. For example, that person could be a covered health care provider in a hospital
6            one day but the next day read research records for a different employer. In its role
7            as researcher, the person is not covered, and protections do not apply to those
             research records.
8
      Fed. Reg. Vol. 65 No. 250 at p. 82575 (part of Section III (“Section-by-Section Discussion of
9
      Comments,” addressing comments on Section 160.103 (“Definitions”) and specifically, regarding
10

11    the term “Health Care Provider”) (Text highlighted in Exhibit 9 to Weaver Decl.)

12           Accordingly, the mere fact that Dr. Winkel may sometimes conduct examinations and

13    administer tests in the role of a health care provider does not mean that work performed in a role
14
      as a testifying expert retained by counsel is somehow, by osmosis, also an activity covered by
15
      HIPAA.
16
             Finally, a claim by Plaintiff that HIPAA applies to Dr. Winkel’s activities has already
17
      been addressed – and rejected – by the Court in the context of discussing the recording of the
18

19    examinations of the Ioanes, as well as general medical records used. (See Dkt. No. 335 at p. 3

20    lines 7-16). Analytically, the present dispute over testing data is no different than the issue earlier
21    addressed by the Court in 2015.
22
             In short, there is no basis for arguing that Dr. Winkel’s examination (or materials
23
      generated during the examination) is covered by HIPAA.
24
             That said, psychologists are not in agreement as to the extent that HIPAA covers their
25

26    litigation-related activities. See e.g., Knapp, Samuel J. et al, Practical Ethics for Psychologists: A

27    Positive Approach, Chapter 9 at 180 (2017) (concluding forensic services for an attorney are

28
                                                         18


                                                                                                     13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 19 of 22

1     “probably” exempt from HIPAA).6
2            Moreover, the Privacy Rule is admittedly complex. Regulatory materials are voluminous.
3
      Accordingly, out of an abundance of caution, Defendant’s proposed order incorporates two
4
      provisions of the procedural subsection addressing disclosures of covered information in judicial
5
      proceedings pursuant to a “qualified protective order.” See 45 C.F.R. 164.512(e). In particular,
6

7     Defendant’s proposed order effectively:

8                    (A) Prohibits the parties from using or disclosing the protected health
             information for any purpose other than the litigation or proceeding for which such
9            information was requested; and
                     (B) Requires the return to the covered entity or destruction of the protected
10
             health information (including all copies made) at the end of the litigation or
11           proceeding.

12    45 C.F.R. § 164.512(e)(v).

13           Defendant’s proposed order addresses the two prongs of the above provision in
14
      Paragraphs 10 and 11.
15
             Plaintiff has waived any substantive privacy rights to medical information by bringing suit
16           for alleged emotional distress and trauma
17           To be clear, by crafting a qualified protective order compliant with the Privacy Rule,
18
      Defendant is not conceding that Plaintiff has any substantive privacy rights to medical
19
      information relating to her claims in this litigation. To the contrary:
20
             All that 45 C.F.R. § 164.512(e) should be understood to do, therefore, is to create a
21           procedure for obtaining authority to use medical records in litigation. Whether the
22           records are actually admissible in evidence will depend among other things on
             whether they are privileged.
23
      N.W. Meml. Hosp. v. Ashcroft, 362 F.3d 923, 925–26 (7th Cir. 2004).
24
             By expressly placing her alleged emotional distress at issue in this case, Mrs. Ioane
25

26

27    6
       See http://web.b.ebscohost.com/ehost/detail/detail?vid=0&sid=dbe62b6e-6a57-4c0f-b8fa-
      5c73db41a525%40pdc-v-
28    sessmgr06&bdata=JnNpdGU9ZWhvc3QtbGl2ZQ%3d%3d#AN=1677249&db=nlebk
                                                        19


                                                                                                     13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 20 of 22

1     “waived any privilege protecting [her] psychological records . . . .” See Maynard v. City of San
2     Jose, 37 F.3d 1396, 1402 (9th Cir. 1994), as amended (Nov. 22, 1994) (citation omitted);
3
      Lahrichi v. Lumera Corp., 433 F. App'x 519, 521 (9th Cir. 2011); see also Busselman v. Battelle
4
      Meml. Inst., 4:18-cv-05109-SMJ, 2019 WL 7763824, at *1-2 (E.D. Wash. June 18, 2019) (no
5
      constitutional right to privacy existed beyond waived psychotherapist privilege); E.E.O.C. v.
6

7     California Psychiatric Transitions, 258 F.R.D. 391, 400 (E.D. Cal. 2009) (applying “broad

8     approach” to waiver of psychotherapist privilege). Plaintiff has waived any privileges to shield

9     her medical information from use in this litigation.
10
             B.      Contentions of Plaintiff
11
             Federal Rule of Civil Procedure 26(c) governs the granting of a protective order. A
12
      protective order should be granted when the moving party establishes good cause for the order
13
      and “justice requires [a protective order] to protect a party or person from annoyance,
14

15    embarrassment, oppression, or undue burden or expense. . . .” Fed. R. Civ. P. 26(c). “For good

16    cause to exist, the party seeking protection bears the burden of showing specific prejudice or
17    harm will result if no protective order is granted.” Phillips v. General Motors Corp., 307 F.3d
18
      1206, 1210–11 (9th Cir. 2002). “Broad allegations of harm, unsubstantiated by specific examples
19
      or articulated reasoning, do not satisfy the Rule 26(c) test.” Beckman Industries, Inc. v. Int'l Ins.
20
      Co., 966 F.2d 470, 476 (9th Cir. 1992).
21

22           Here, Defendant has not enunciated what harm or prejudice she will suffer by providing

23    Mrs. Ioane with the requested underlying data without a protective order. Indeed, Defendant will

24    not suffer any harm or prejudice at all. The only party that might suffer prejudice or harm by the
25    release of the underlying data, which Defendant admits is Mrs. Ioane’s protected health
26
      information, is Mrs. Ioane herself; Agent Noll certainly does not have an interest in protecting her
27
      adversary’s privacy, especially over Mrs. Ioane’s own objection, by the imposition of a protective
28
                                                         20


                                                                                                     13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 21 of 22

1     order. Meanwhile, Defendant is not the copyright holder for any personality test nor is she the
2     owner of any trade secret related to the personality tests. Therefore, Defendant cannot make a
3
      showing of good cause for a protective order as required by Rule 26(c). The Court should deny
4
      the instant motion and order the release of the underlying data to Mrs. Ioane within ten days.
5

6

7                                  (signature blocks follow on next page)

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       21


                                                                                                  13477218.2
     Case 1:07-cv-00620-AWI-EPG Document 544 Filed 07/10/20 Page 22 of 22

1     Dated: July 10, 2020
2

3                                                Respectfully submitted,

4                                                RICHARD E. ZUCKERMAN
                                                 Principal Deputy Assistant Attorney General
5
                                                 /s/ James. E. Weaver
6                                                JAMES E. WEAVER
7                                                Senior Litigation Counsel
                                                 YEN JEANNETTE TRAN
8                                                Trial Attorney
                                                 U.S. Department of Justice
9                                                Post Office Box 683
                                                 Ben Franklin Station
10
                                                 Washington, D.C. 20044
11                                               Telephone: (202) 305-4929

12                                               Of Counsel:
                                                 MCGREGOR W. SCOTT
13                                               United States Attorney
                                                 Eastern District of California
14

15                                               Attorneys for Jean Noll
16

17
                                                 PETER BORENSTEIN
18

19                                               _________________
                                                 Attorney for Plaintiff
20
                                                 SHELLY J. IOANE
21

22

23

24

25

26

27

28
                                            22


                                                                                      13477218.2
